NO. 12-13-00219-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

CITY OF JACKSONVILLE, TEXAS,                                §   APPEAL FROM THE 2ND
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

WENDY GAIL ROSS,
APPELLEE                                                    §   CHEROKEE COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed an agreed motion to dismiss this appeal. In its motion, Appellant
states that the parties have reached a resolution of their dispute and Appellant no longer wishes
to pursue the appeal. The motion is signed by counsel for each party. Because Appellant has
met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted,
and the appeal is dismissed. Costs are assessed against the party incurring them.
Opinion delivered October 16, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         OCTOBER 16, 2013


                                         NO. 12-13-00219-CV


                             CITY OF JACKSONVILLE, TEXAS,
                                        Appellant
                                           V.
                                   WENDY GAIL ROSS,
                                        Appellee


                                 Appeal from the 2nd District Court
                     of Cherokee County, Texas (Tr.Ct.No. 2012-06-0477)


                   THIS CAUSE came on to be heard on the agreed motion filed by Appellant
to dismiss the appeal herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the motion to dismiss be granted and the appeal
be dismissed, and that the decision be certified to the court below for observance. Costs are
assessed against the party incurring them.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.